DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patents 10505354 and 10230227 has been reviewed and is accepted.  The terminal disclaimers has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A junction box comprising: a flashing that defines a first groove that is disposed relative to a first center axis on a first plane; and a housing including: a bottom portion defining a second groove that is disposed relative to a second center axis, the second center axis is coincident with the first center axis parallel to the first plane of the first groove; the second groove is located on a second plane that is substantially parallel to the first plane of the first groove; and the second groove is configured to indicate a suitable hole position in the bottom portion.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 14 with the allowable feature being:" A junction box comprising: a first flashing that defines a first groove that is disposed relative to a first center axis on a first plane; a housing attached to the first flashing and positioned at least a first distance from a plurality of edges of the first flashing, the bottom portion defining a second groove that is disposed relative to a second center axis, wherein: the second center axis is coincident with the first center axis in a direction that is substantially parallel to the first plane of the first groove; and the second groove is configured to indicate a suitable hole position in the bottom portion; an extension housing configured to attach to an upper surface of the housing, a plurality of extension sidewalls; and a drip edge configured to overhang where the housing and the extension housing are attached; and a second flashing positioned between at least a portion of the drip edge and the housing."
Therefore, claim 14 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 19 with the allowable feature being:" A junction box comprising: a housing including: a plurality of sidewalls; an external portion that is attached to the plurality of sidewalls, the external portion defining a first groove that is disposed relative to a first center axis on a first plane; and a bottom portion that is attached to the plurality of sidewalls, the bottom portion defining a second groove that is disposed relative to a second center axis, wherein: the external portion defines a notch configured to mate with an uneven exterior surface of a structure; and the second groove is configured to indicate a suitable hole position in the bottom portion."
Therefore, claim 19 is allowed.

Claims 2-13, 15-18 and 20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 14 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847  
                                                                                                                                                                                                      /TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847